UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7894


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

TRAVIS DELL JONES,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:08-cr-00040-JPJ-1)


Submitted:   January 23, 2014             Decided:   January 28, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Travis Dell Jones, Appellant Pro Se. Zachary T. Lee, Assistant
United States Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Travis Dell Jones appeals the district court’s order

denying relief on Jones’ 18 U.S.C. § 3582(c)(2) (2006) motion

for a sentence reduction.        We have reviewed the record and find

no   reversible   error.       Accordingly,      we   affirm    the    district

court’s order.    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would    not   aid    the    decisional

process.



                                                                        AFFIRMED




                                     2